UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4776


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEONARD EARL ROULHAC,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:09-cr-00115-MSD-TEM-1)


Submitted:   October 12, 2011             Decided:   October 26, 2011


Before TRAXLER, Chief Judge, and MOTZ and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan H. Yamamoto, Alexandria, Virginia, for Appellant. Neil H.
MacBride, United States Attorney, Alexandria, Virginia; Sherrie
S. Capotosto, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Leonard Earl Roulhac appeals his conviction and sentence

for many offenses arising from a series of bank robberies he

committed over a five-month period ending in May 2009.                          Finding

no error, we affirm.

      Roulhac was charged in a 32-count indictment with one count

of   attempting     to    interfere    with      commerce    by   robbery,      see    18

U.S.C. § 1951(a), 11 counts of bank robbery and attempted bank

robbery,    see     18    U.S.C.    § 2113(a),     nine     counts     of   using     and

brandishing a firearm during a crime of violence, see 18 U.S.C.

§ 924(c), ten counts of possession of a firearm after having

been convicted of a felony, see 18 U.S.C. § 922(g)(1), and one

count of possession of a short-barreled shotgun, see 26 U.S.C.

§ 5861(d).          Two    counts    were       eventually    severed         from    the

remaining charges, and Roulhac was convicted by a jury of all

remaining counts.

      The    district       court    sentenced      Roulhac       to    170     months’

imprisonment each on 12 counts, to be served concurrently; 120

months each on nine counts, to be served concurrently; 84 months

on   one    count    of    brandishing      a    firearm     during     a     crime   of

violence, to be served consecutively; and 300 months for each of

eight additional counts of brandishing a firearm during a crime

of violence, to be served consecutively.



                                            2
      Roulhac makes three arguments on appeal, each of which we

reject.     We dispense with oral argument because the facts and

legal    contentions        are   adequately      presented       in    the    materials

before    the    court      and   argument     would    not    aid     the    decisional

process.

      Roulhac first maintains that the district court abused its

discretion in refusing to strike a particular juror for cause.

However, a district court enjoys broad discretion in conducting

voir dire, see Ristaino v. Ross, 424 U.S. 589, 594-95 (1976),

and the district court was well within its discretion in this

case.     Roulhac also argues that the evidence was insufficient to

support the convictions on counts of committing the robberies or

possessing or using a firearm.                 We conclude, though, that ample

evidence supported the convictions.                  See United States v. Moye,

454 F.3d 390, 394 (4th Cir. 2006) (en banc) (holding that we

must affirm the jury’s verdict against a sufficiency challenge

“if     there    is    substantial       evidence,       taking        the    view   most

favorable       to    the    Government,        to     support       [it]”     (internal

quotation marks omitted)).               Finally, Roulhac maintains that the

district court misconstrued 18 U.S.C. § 924(c) in ordering his

84-month sentence to run consecutively to all other counts of

conviction.           However,     the    Supreme      Court     recently       rejected




                                           3
Roulhac’s proposed construction of that statute.   See Abbott v.

United States, 131 S. Ct. 18, 23 (2010).

                                                        AFFIRMED




                                4